Citation Nr: 0120374	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  97-13 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 (West 1991).


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1942 to August 
1943.  He died on September [redacted], 1996.  The appellant 
is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the appellant's claim for 
DIC benefits, both via service connection for the cause of 
the veteran's death and via the provisions of 38 U.S.C.A. 
§ 1318.  The appellant filed a timely appeal to this adverse 
determination.


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.
 
2.  The veteran's Certificate of Death indicates that he died 
on September [redacted], 1996 of acute myocardial infarction due 
to arteriosclerotic heart disease.

3.  At the time of the veteran's death, he was service 
connected for marked spinal stenosis, degenerative disc 
disease and osteoarthritis of the spine, rated as 60 percent 
disabling, and a conversion reaction rated as 10 percent 
disabling. 

4.  The evidence does not indicate that either the acute 
myocardial infarction which caused the veteran's death, or 
the arteriosclerotic heart disease which caused this 
condition, were incurred in or aggravated by his military 
service.

5.  The evidence does not indicate that either of the 
veteran's service-connected disorders caused or contributed 
to his death.

6.  The veteran was not continuously rated totally disabled 
by reason of service-connected disabilities for a period of 
10 years or more immediately preceding his death.


CONCLUSIONS OF LAW

1.  The requirements for granting service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 111, 1310 (West 1991); 38 C.F.R. § 3.312 
(2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000). 

2.  The requirements for entitlement to DIC benefits under 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
1991); 38 C.F.R. § 3.22 (2000); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Board's earlier decision in this 
case, dated in May 2000, was vacated and remanded by the 
United States Court of Appeals for Veterans Claims in an 
order dated in February 2001, following the filing of a joint 
motion for remand and to stay proceedings by the appellant 
and the Secretary of VA earlier that same month.  This motion 
was filed, and subsequently granted, in order to ensure 
compliance with recent legislation which was issued while the 
veteran's appeal was pending at the Court.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Because of the change 
in the law brought about by this new law, called the Veterans 
Claims Assistance Act of 2000 (VCAA), a remand in this case 
was deemed to be required for compliance with the notice and 
duty to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
appellant's attorney has strongly argued against remanding 
this claim to the RO for further action consistent with the 
VCAA, citing the appellant's advanced age and the desire to 
avoid further delays.  The Board agrees, since, as the 
ensuing discussion demonstrates, VA has substantially 
complied with the provisions of this law, and, therefore, a 
remand to the RO for consideration of the provisions of the 
VCAA is not required. 

On November 9, 2000, while the appellant's claim was pending 
before the Court, the President signed into law the Veterans 
Claims Assistance Act of 2000.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This newly enacted legislation provides, among other things, 
for VA assistance to claimants under certain circumstances.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  Where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice and 
assistance provisions of the new legislation. 
By virtue of the Statement of the Case, Supplemental 
Statements of the Case, and numerous letters issued during 
the pendency of the appeal, the appellant and her attorney 
were given notice of the information, medical evidence, or 
lay evidence needed to substantiate her claim.  The RO has 
made reasonable efforts to obtain relevant records adequately 
identified by the appellant, and, in fact, it appears that 
all evidence identified by the appellant relative to this 
claim has been obtained and associated with the claims 
folder.  Furthermore, the RO requested, and received, a VA 
medical opinion regarding the cause of the veteran's death, 
and this opinion has been incorporated into the claims file.  
In light of the nature of this claim, i.e., a claim for DIC 
following the death of the veteran, a current VA examination 
of the veteran is not possible.  However, prior to the 
veteran's death in September 1996, multiple VA examinations 
were conducted, including examinations as recently as 
February 1996, and copies of all of these reports have been 
associated with the veteran's claims file.  The appellant has 
not requested a hearing, either before an RO hearing officer 
or before a Member of the Board.  No additional pertinent 
evidence has been identified by the appellant, and the Board 
therefore finds that the record as it stands is complete and 
adequate for appellate review.  Therefore, the Board finds 
that there is no indication that there are any relevant 
outstanding medical records to be procured.  

Further, the appellant and her attorney have been adequately 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to DIC benefits.  The 
Board concludes that the discussions in the rating decision, 
Statement of the Case, Supplemental Statements of the Case 
and letters have informed the appellant of the information 
and evidence necessary to warrant entitlement to the benefit 
sought, and there has therefore been compliance with VA's 
notification requirement.  Indeed, the appellant has sought 
and submitted several medical opinions from private 
physicians in response to the RO's letters.  The Board 
therefore finds that the record as it stands is adequate to 
allow for equitable review of the appellant's claim and that 
no further action is necessary to meet the requirements of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Moreover, 
given the completeness of the present record which shows 
substantial compliance with the notice/assistance provisions 
of the new legislation, the Board finds no prejudice to the 
appellant by proceeding with appellate review despite the 
fact that implementing regulations have not yet been 
implemented.

Dependency and indemnity compensation may be awarded to a 
veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2000).  In 
order for service connection for the cause of the veteran's 
death to be granted, it must be shown that a service-
connected disorder caused the death, or substantially or 
materially contributed to it.  A service-connected disorder 
is one which was incurred in or aggravated by active service, 
or in the case of certain chronic diseases, one which was 
demonstrated to a compensable degree within one year of the 
veteran's separation from active duty.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1310 (West 1991 & Supp. 1996); 38 C.F.R. 
§§ 3.307, 3.309 (2000). 

Service-connected diseases or injuries of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions, even if 
rated as 100 percent disabling, should not be held to have 
contributed to a death primarily due to an unrelated 
disability.  See 38 C.F.R. § 3.312(c)(2) (2000).  There are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, consideration should be given to whether a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  See 38 C.F.R. § 
3.312(c)(4) (2000).

Some of the facts in this case are not in dispute.  During 
his lifetime, the veteran established service connection for 
marked spinal stenosis, degenerative disc disease and 
osteoarthritis of the spine, rated as 60 percent disabling, 
and a conversion reaction rated as 10 percent disabling.  The 
veteran died in September 1996, at 90 years of age.  The 
veteran's death certificate shows that the immediate cause of 
death was an acute myocardial infarction as a consequence of 
arteriosclerotic heart disease.  In the section reserved for 
other significant conditions contributing to death but not 
resulting in the underlying cause of death, the certifying 
physician indicated "none."

The Board notes that the veteran's service medical records do 
not contain any references to a cardiovascular disorder.  
There is also no evidence that the cardiovascular disease was 
manifested within one year after separation from service.  
The earliest medical records containing any references to 
cardiovascular disease are from many years after separation 
from service.

However, the appellant does not contend that any of the 
disorders listed on the veteran's death certificate began in 
service.  Instead, her only contention is that the veteran's 
service-connected disorder of the spine and conversion 
disorder contributed to the veteran's death.  It is argued 
that the disorder of the spine prevented the veteran from 
getting exercise and thereby contributed to the development 
of heart disease.  It is also stated that the disorders 
rendered the veteran debilitated and less able to resist the 
heart disease.

In support of her claim for service connection for the cause 
of the veteran's death, the appellant submitted a copy of a 
medical article pertaining to myocardial infarctions.  The 
Board notes, however, that this article does not pertain 
specifically to the veteran.  Therefore, the article cannot 
be said to contain medical opinion demonstrating that the 
veteran's heart disease was attributable to his service- 
connected disabilities.  See Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).  See also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996).

The appellant also submitted a medical report dated in 
February 1998 from Elliot B. Oppenheim, M.D./J.D./LL.M., a 
medical-legal consultant, which shows that he summarized the 
veteran's medical history and stated that the veteran 
sustained osteoarthritis as a consequence of injuries 
sustained in boot camp, and that he then suffered from those 
injuries the rest of his life.  He noted that his main 
problems pertained to his back and knees.  The physician then 
noted that exercise is very important to maintain 
satisfactory cardiovascular status and without sufficient 
exercise, a person is at high risk for coronary artery 
disease.  He concluded that "It is my opinion, based upon a 
reasonable degree of medical certainty, that [the veteran] 
died as a direct result of the inactivity he was forced to 
endure as a result of his service connected disability."

The appellant also presented a letter dated in December 1999 
from Gilbert C. Evans, M.D., a general practitioner and a 
member of the American Academy of Disability Evaluating 
Physicians, which contains the following opinion:

[The veteran] is service connected for an 
anxiety/conversion disorder and severe 
arthritis and he eventually died due to a 
severe cardiovascular disorder.

The arthritis did not cause his death but 
it contributed to his service connected 
anxiety/conversion disorder which 
prevented him from coping with his 
cardiopulmonary disease as a person would 
have if an anxiety/conversion disorder 
were not already present.

His service connected disabilities caused 
his premature death by preventing him 
from receiving full benefits from his 
heart treatments as a normal person would 
have.

These opinions by must weighed against the other evidence 
which is of record.  The medical treatment records contained 
in the claims file, including records from the Cox-Monnet 
Hospital dated in April 1996 pertaining to congestive heart 
failure, do not contain any indication that the veteran's 
heart disease was related to his service-connected 
disabilities.  Similarly, the veteran's death certificate 
does not contain any references to his service-connected 
disabilities.  On the contrary, in the section reserved for 
other significant conditions contributing to death but not 
resulting in the underlying cause of death, the certifying 
physician specifically wrote "none," indicating that he was 
not of the opinion that those disabilities played a role in 
the veteran's death.

Finally, a medical report by a VA physician dated in November 
1998 shows that the physician carefully reviewed the 
veteran's claims file.  He noted that the veteran suffered 
from a low back condition which had been present for more 
than 10 years prior to his enlistment in the Army.  Despite 
this, the veteran had been granted service connection for 
back problems.  In 1970, he was granted a nonservice- 
connected pension based on arteriosclerotic cerebrovascular 
disease and atherosclerotic heart disease.  He passed away 26 
years later at the age of 90 from an acute myocardial 
infarction.  The VA physician noted that a private physician 
specializing in health law had rendered an opinion that the 
myocardial infarction was attributable to a lack of exercise 
brought about by his limited ability to ambulate which was 
due to service-connected disabilities.  The VA examiner 
noted, however, that the facts showed that the veteran 
suffered from many of the natural processes which contribute 
to the risk of coronary artery disease, including advanced 
age, male gender, history of obesity, hypertension, and a 30 
year history of cigarette smoking.  He concluded that the 
suggestion that the decrease of physical activity in his last 
20 to 30 years was as likely as not the unique cause of his 
acute myocardial infarction was "preposterous."  He further 
stated that the veteran's myocardial infarction was "clearly 
not directly caused by or secondary to the veteran's spinal 
condition."

Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that the preponderance of the evidence is 
against the claim for service connection for the cause of the 
veteran's death.  The Board finds that the treatment records, 
the death certificate, and the VA medical opinion, which all 
weigh against the claim, are more persuasive than the two 
opinions submitted by the appellant.  The VA opinion shows 
that the examiner reviewed the full medical history and that 
the examiner took into account alternative factors which 
resulted in the veteran's death such as his advanced age and 
history of smoking.  Moreover, the VA opinion seems to be the 
most consistent with VA regulations which provide that 
service-connected diseases or injuries of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions, even if 
rated as 100 percent disabling, should not be held to have 
contributed to a death primarily due to an unrelated 
disability.  See 38 C.F.R. § 3.312(c)(2) (2000).

With respect to the opinions submitted by the appellant, the 
Board notes initially that Dr. Oppenheim is not really a non-
biased party, as implied by the appellant's attorney in a 
letter dated in September 1999, as he reportedly received a 
fee in the amount of $1,350 for the preparation of his 
opinion.  Also, review of the opinion reveals that Dr. 
Oppenheim took into account not only the service-connected 
spine disorder, but also nonservice-connected impairment of 
the knees.  In this regard, the Board notes that the doctor 
referred to problems with both the veteran's spine and knees 
when recounting the veteran's medical history.  

With respect to the opinion from Dr. Evans dated in December 
1999, the Board notes that the opinion does not explain the 
basis for the physician's opinion.  In this regard, the Board 
notes that the opinion does not state whether Dr. Evans ever 
treated the veteran or whether he reviewed the veteran's 
medical records.  Moreover, Dr. Evans's opinion that the 
veteran's death was "premature" would seem to be 
contradicted by the fact that the veteran was of an advanced 
age (90 years) when he died.  For the foregoing reasons, the 
Board finds that the veteran's service-connected disabilities 
did not cause or aggravate his cardiovascular disease, and 
did not materially accelerate his death.  Accordingly, the 
Board concludes that a disease or injury incurred in or 
aggravated by service did not cause or contribute 
substantially or materially to cause the veteran's death.

Even when the veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to DIC 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a), benefits are 
payable to the surviving spouse and to the children of a 
deceased veteran who dies, not as a result of his own willful 
misconduct, and who was in receipt of or entitled to receive 
compensation for a service-connected disability that either 
was continuously rated totally disabling for a period of 10 
or more years immediately preceding death, or, if so rated 
for a lesser period, was so rated continuously for a period 
of not less than 5 years from the date of such veteran's 
discharge or other release from active duty.  See also 38 
C.F.R. § 3.22 (2000).  The total rating may be schedular or 
based on unemployability.  38 C.F.R. § 3.22.

A review of the record reveals that the veteran was entitled 
to a 100 percent total rating for compensation based on 
individual unemployability due to his service-connected 
disabilities at the time of his death in September 1996.  
However, this total disability rating was assigned in an 
April 1996 rating decision, with an effective date of 
February 10, 1993.  An earlier effective date of February 4, 
1992 was subsequently granted by the RO in a rating decision 
dated in July 1996.  Thus, this total rating was in effect 
for just over 41/2 years prior to the veteran's death in 
September 1996.  As this total disability rating was not in 
effect for 10 or more years immediately preceding the 
veteran's death, as required under 38 U.S.C.A. § 1318, 
entitlement to this benefit has not been established, and the 
appellant's claim must be denied.

The Board acknowledges that the veteran's surviving spouse 
implicitly argues that the veteran's service-connected 
disabilities rendered him totally disabled for more than 10 
years before his death.  She has not alleged clear and 
unmistakable error in any of the adjudicative decisions which 
established the schedular evaluations in effect during this 
period, but appears to be arguing that the veteran was 
incapable of more than marginal employment because of his 
service-connected disabilities.

The application of 38 U.S.C.A. § 1318 in adjudicating 
specific claims was discussed by the Court in Green v. Brown, 
10 Vet. App. 111 (1997), wherein the Court stated the 
following:

[A] CUE claim is not the sole way for a 
survivor to show the veteran's 
entitlement as of the time of the 
veteran's death.  Rather, the survivor is 
given the right to attempt to demonstrate 
that the veteran hypothetically would 
have been entitled to receive a different 
decision on a service connection related 
issue...based on evidence in the 
veteran's claims file or VA custody prior 
to the veteran's death, and the law then 
or subsequently made retroactively 
applicable.

Thus, as interpreted by the Court, the law requires that, in 
adjudicating entitlement under § 1318, an analysis of the 
evidence must be undertaken to determine whether the veteran 
"hypothetically" would have been entitled to a 100 percent 
rating, either under the rating schedule or on the basis of 
unemployability, for the 10-year period immediately preceding 
his death.  See also Carpenter v. West, 11 Vet. App. 140 
(1998); Wingo v. West, 11 Vet. App. 307 (1998); Weaver v. 
Brown, 12 Vet. App. 229 (1999).

However, the claimant's right to a hypothetical review of 
whether the veteran was hypothetically "entitled to 
receive" compensation at a higher rate during the 10-year 
period may be affected by the VA regulations in effect when 
the claim was filed.  Before March 4, 1992, a VA regulation, 
38 C.F.R. § 19.196, provided that issues raised in a 
survivor's claim for benefits would be decided without regard 
to any prior disposition of such issues during the veteran's 
lifetime.  This regulation was replaced on March 4, 1992, by 
38 C.F.R. § 20.1106.  The new regulation is substantially 
identical except that it contains the prefatory phrase: 
"[e]xcept with respect to benefits under the provisions of 
38 U.S.C. § 1318."  In Carpenter, Id., the Court held that 
the appellant was entitled to adjudication of a § 1318 claim 
under the law and regulation in effect when she brought her 
claim.  Since the claimant in that case had filed her 
original claim in 1991, before § 20.1106 went into effect, 
she was held to be entitled to have the claim adjudicated 
based on the veteran's hypothetical entitlement without 
regard to any prior disposition of rating claims during the 
veteran's lifetime pursuant to § 19.196.  But it is clear 
from Carpenter that in cases where § 20.1106 does in fact 
apply by virtue of the claim having been filed after March 4, 
1992, and where the ratings assignable for the 10-year period 
immediately preceding death were adjudicated during the 
veteran's lifetime, a hypothetical determination as to the 
veteran's entitlement to total ratings during the 10-year 
period is precluded.  In Ruiz v. Gober, 10 Vet. App. 352 
(1997) the Court held that there is a rational basis for 
excluding claimants of § 1318 DIC from the benefit of 38 
C.F.R. § 20.1106 which other DIC claimants (i.e., non-§ 1318 
claimants) enjoy and that the exclusionary language of the 
regulation is therefore not contrary to the guarantee of 
equal protection under the law under the United States 
Constitution.

Furthermore, the provisions of 38 C.F.R. § 3.22 were revised, 
effective January 21, 2000, to establish an interpretative 
rule reflecting the VA conclusion that 38 U.S.C.A. § 1318 
authorizes payment of DIC only in cases where the veteran 
had, during his or her lifetime, established a right to 
receive total service-connected disability compensation from 
VA for the period required by that statute or would have 
established such a right if not for clear and unmistakable 
error (CUE) by VA. 65 Fed. Reg. 3388-3392 (Jan. 21, 2000).  A 
similar holding was held by the Court in Marso v. West, 13 
Vet. App. 260 (1999).  When regulations are changed during 
the course of the claimant's appeal, the criteria that is to 
the advantage of the veteran should generally be applied, 
absent evidence of Congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, such 
amendments may not be applied prior to the stated effective 
date.  See generally 38 U.S.C.A. § 5110(g); DeSousa v. Gober, 
10 Vet. App. 461 (1997); VAOPGCPREC 3-2000.

In this case, the record does not reflect that the appellant 
has alleged entitlement to DIC benefits under the provisions 
of 38 U.S.C.A. § 1318 based on CUE in a prior RO rating 
decision.  In this regard, the Court recently indicated that 
CUE under § 1318 must be specifically raised by the 
appellant.  Cole v. West, 13 Vet. App. 268, 277 (1999).  
Hence, this matter was not adjudicated by the RO, and it will 
not be addressed by the Board.

Furthermore, because the appellant filed her claim after the 
March 1992 effective date for section 20.1106, and insofar as 
there were final adjudications of the level of the veteran's 
service-connected disabilities during his lifetime, the Board 
concludes that the analysis of whether the veteran was 
"hypothetically" entitled to a total or 100 percent 
disability rating for the required period of time is not for 
application as the limited exceptions provided in Carpenter 
and Wingo are not present in this particular case.  See 
Marso, supra.

The Board emphasizes that the amendments to 38 C.F.R. § 3.22 
were made effective after the RO transferred the claims 
folder to the Board, such that the RO was not able to 
consider these changes.  However, to the extent that the 
amendments are more restrictive, the Board finds that the 
previous version of 38 C.F.R. § 3.22 is more favorable to the 
appellant and applied it in this case.  Karnas, 1 Vet. App. 
at 313.  Therefore, the appellant was not prejudiced by the 
Board's current consideration of her claim.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

As a final matter, the Board has considered the appellant's 
contention, as set forth by her attorney in a memorandum 
dated in June 2001, that the RO "erroneously relied upon an 
in-house physician, in violation of 38 C.F.R. [§] 3.328 as 
well as the Board's reliance upon such an evaluation pursuant 
to 38 C.F.R. [§] 20.901(d).  This also violates 38 U.S.C. [§] 
7105.  Only [an] independent physician may be relied upon in 
this regard."  First, the Board finds that the November 1998 
opinion by a VA Doctor of Osteopathy (D.O.) and Master of 
Public Health (M.P.H) was not - and indeed was not purported 
to be - an independent medical opinion.  Instead, as 
indicated by an RO memorandum dated October 25, 1998, this 
opinion was rendered in response to an RO request to the 
Chief of Outpatient Treatment Service at the VA Medical 
Center (VAMC) in St. Louis, Missouri, requesting that the 
veteran's claims file be reviewed and that an opinion be 
rendered as to "whether the veteran's death at age 90 of 
acute myocardial infarction as a result of ASHD was directly 
caused by or secondary to the veteran's spinal condition."  
In this regard, the law provides that an advisory medical 
opinion may be obtained from one or more medical experts who 
are not VA employees when warranted by the medical complexity 
or controversy involved in a pending claim.  38 C.F.R. § 
3.328 (emphasis added).  The language of this section is not 
mandatory, but rather allows for RO discretion in determining 
whether an advisory medical opinion should be sought.  
Further, approval shall be granted only upon a determination 
by the Compensation and Pension Service that the issue under 
consideration poses a medical problem of such obscurity or 
complexity, or has generated such controversy in the medical 
community at large, as to justify solicitation of an 
independent medical opinion.  In the present case, the RO 
implicitly determined that there was no evidence to support a 
finding that the issues in this appeal are of such complexity 
as to warrant an independent medical opinion.  Moreover, 
neither the appellant nor her representative has alleged in 
what manner the evidence is of such medical complexity or 
controversy so as to warrant such an opinion.  Thus, in light 
of the discretion given to the RO in making this 
determination, the Board finds that the RO's decision to seek 
only an "in-house" medical opinion was proper.


ORDER

Entitlement to DIC benefits, either on the basis of service 
connection for the cause of the veteran's death or under the 
provisions of 38 U.S.C.A. § 1318, is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

